The opinion of the court was delivered by
Lewis, C. J.
The testator gives to his son, Jonathan Lynn, the tract of land in controversy, “ to hold the same to him during his natural life, and after his decease, to his children lawfully begotten, share and share alike.” The intention to give nothing more than a life estate to Jonathan is so plainly expressed, that it is impossible to substitute other words which would make that intention more manifest. It is equally clear that the children in being at the death of the testator, took a vested remainder which opened to let in any after-born children of Jonathan Lynn. Whatever doubt may have existed on the question, whether the children of Jonathan took a remainder in fee simple, or a less estate, is removed by repeated decisions of this court upon the effect of the introductory clause in. a will, declaring the intention of the testator to dispose of his whole estate. As there is nothing in the devise to the children tending to show that they were to take less than a fee simple, and as there was no other disposition of the property than that already referred to, it follows that the *98intention was to give the children of Jonathan the remainder in fee simple.
But it is said that this construction of the will is contrary to the rule in Shelly’s Case'. A little attention to the terms of that rule will be sufficient to satisfy any plain mind that this case does not come within its operation. The rule invoked is that “ when the ancestor by any gift or conveyance takes an estate of freehold, and in the same gift or conveyance an estate is limited mediately or immediately to his heirs in fee simple or in fee tail, there the words “his heirs,” are words of limitation and not of purchase: 2 Rolle’s Air. 417; 18 Ed. II.; 17 Ed. III., fol. 43 b.; 45 Ed. III., 9; 40 Ed. III., 9 a. 6; 1 Coke 104 ; 4 Kent 214; 3 Binn. 152. The rule in Shelly’s Case is of high antiquity. It did not originate in that case. It existed long before. It is stated in our law books thousands of times, by judges and elementary writers; but in every statement of it the most careless student will perceive that its object is to fix the legal meaning of the word “ heirs,” when used in the connection set forth in the rule. It does not profess to seize upon any other term and make it subservient to the same policy, regardless of the intention of the grantor or devisor. It is true that in some cases the word “issue” has been subjected to its operation; but this is never the case when the word appears to have been used to describe definite objects of the testator’s bounty. The rule only operates on the word “ issue” when it appears to have been used to mean an indefinite succession of lineal descendants, in which ease it is synonymous with the term “ heirs of the body.” When it is used as synonymous with “ children,” it is not within the meaning of the rule. It is, therefore, very clear that when the term “children” is used to designate the object of the testator’s bounty, and some of them are in esse at the date of the will, and also at the time it takes effect, neither the policy nor the words of the rule apply. In such a case the remainder neither hangs in abeyance, nor vests in the life estate to await the coming of claimants, who may answer the description of heirs of the first taker at the time of his death. In Wild’s Case, 6 Co. 17, the devise was to Rowland Wild and his wife, and after their decease to their children; it was held, that Rowland and his wdfe had but an estate for life, with remainder to their children for life, and no estate tail. In Doe v. Provost, 4 Johns. Rep. 61, the testator devised lands to his daughter Christiana “ during the term of her life, and immediately after her death, unto and among all and every such child and children as the said Christiana shall have lawfully begotten at the time of her death, in fee simple, equally to be divided between them share and share alike.” It was held, that Christiana took an estate for life, that the children who were living at the time of the devise and at the death of the *99testator, took a vested remainder in fee, and that the estate would open to let in after-born children. We see no essential difference between these two cases and the one now before us. In Greenwood v. Rothwell, 5 Manning & Granger 628, there was a devise to A. for life, and from and after his decease unto all and every issue of the body of A., share and share alike, as tenants in common, and the heirs of such issue. In that case the term “ issue” was not regarded as synonymous with heirs of the body, and it was held that A. took a life estate only. In Slater v. Dangerfield, 15 M. & W. 263, the word issue was regarded as meaning “ children,” and it was held that the first taker had an estate for life only, with remainder to his children as purchasers, and that it was not an estate tail. In Abbott v. Jenkins, 10 S. & R. 298-9, Chief Justice Tilghman stated that, “If the testator had said that after the death of Thomas the land should be equally divided among all his issue and their heirs and assigns, without any other words, I should have thought that the remainder limited to the children was vested, but not to come into possession until their father’s death.” These cases show that the word “issue” is not always regarded as a word of limitation, and that when it is intended to mean children it is a word of purchase.
When a life estate is given to one, and the remainder is given to his children (some of whom are in being when the will takes effect,) share and share alike, no case has been produced where such a devise has been held to be an estate tail in the first taker. If the case stood upon the devising clause alone, we think it very clear that Jonathan Lynn took only an estate for life. But when the word “ children” is used in describing the persons in remainder, it is perfectly admissible to resort to every clause in the will to ascertain the sense in which the testator used the term: Ellet v. Paxson, 2 W. & S. 418. The codicil bearing even date with the will, and forming part of it, shows that the testator distinguished between an estate for life, and an estate in fee simple, and that his intention was to give a fee simple to his son Peter, and only a life estate to his son Jonathan.
It is supposed that this construction must necessarily overrule the cases of Hileman v. Bouslaugh, 1 Harris 344, and Auman v. Auman, 9 Harris 343 ; but there is no ground whatever for this supposition. In those eases the estate, by being limited to the heirs of the body of the first taker, fell within the letter and meaning of the rule in Shelly’s Case. But the will before us steers entirely clear of that rule. This case was therefore properly decided when the ancestors of the present parties were here, nine years ago, in an action for the purchase-money of the tract in controversy, and the defence turned on the construction of the identical clause which is the subject of consideration now : Miller v. Lynn, 7 Barr 443. Without adopting all the reasoning of the *100judge who delivered the opinion of this court then, it is sufficient to say that the case was well considered — that the judgment of this court was unanimous — and that we see no good reason for disregarding the authority of that decision.
The charges upon the estate devised to Jonathan Lynn are revoked by the codicil, and are therefore of no effect. But if they remained as encumbrances, they would not be sufficient to convert the life estate into a fee, where the intention to give a life estate only is plainly expressed, as in the case before us.
As Jonathan Lynn had but a life estate, the recovery suffered by him cannot destroy the vested remainder in his children.
The children were not bound to bring their action until after the death of' Jonathan Lynn, which took place in 1858. They are, therefore, not barred by the statute of limitations.
Judgment affirmed.